Citation Nr: 0726510	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include as due to medications taken for service-connected 
left eye disorder.  

2.  Entitlement to service connection for hiatal hernia, to 
include as due to medications taken for service-connected 
left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2003 
(chronic headaches) and March 2005 (hiatal hernia) issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.

The veteran also perfected an appeal for entitlement to 
service connection for gastric pains stemming from a January 
2003 rating decision.  He withdrew this claim in June 2004.  
As such, this matter is no longer in appellate status.  The 
veteran, also in June 2004, withdrew a claim, though not 
perfected, concerning entitlement to an increased rating for 
acne.  

The veteran had local hearings at the RO in October 2003 and 
August 2005.  He also provided testimony at a hearing 
conducted at the RO by the undersigned Veterans Law Judge in 
July 2006.  Transcripts of these hearings are on file.  


FINDINGS OF FACT

1.  The competent medical evidence of record is against 
finding that the veteran has a chronic headache disorder that 
is due to any event or incident of service, and the veteran's 
current chronic headaches disorder is not shown to be related 
to the taking of certain medications for his service-
connected left eye disability.


2.  The competent medical evidence of record is against 
finding that the veteran has a hiatal hernia disorder that is 
due to any event or incident of service, and the veteran's 
current hiatal hernia disorder is not shown to be related to 
the taking of certain medications for his service-connected 
left eye disability.


CONCLUSIONS OF LAW

1.  Service connection for chronic headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  Service connection for hiatal hernia is not warranted. 
 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2003 
(headaches) and July 2004 (hiatal hernia) correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned (see letter dated in 
February 2007).  While the appellant may not have received 
full notice prior to the initial decisions, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Review of the service medical records shows that clinical 
evaluation of the veteran was normal at the time of his March 
1974 enlistment examination.  A December 1975 clinical record 
shows complaints of intermittent transthoracic pain for three 
months.  Probable gastric hyperacidity exacerbated by high 
Prednisone use was diagnosed.  He was treated in March 1976 
for toxoplasmosis of the left eye; occipital headaches were 
reported to occur when the veteran read.  The use of 
steroids, to include Prednisone and Clindamycin, for his left 
eye problems was reported.  The veteran's November 1976 
service separation examination includes no mention of any 
abnormal clinical  findings.  

Postservice VA medical records show that hiatal hernia was 
first diagnosed in December 2001; the veteran complained that 
his taking Prednisone and Clindamycin had aggravated his 
hiatal hernia symptoms.  He also complained of headaches in 
December 2001.  A chronic headache disorder was diagnosed in 
April 2002.  The veteran informed the examiner at that time 
that his headaches started upon first taking medications for 
his service-connected left eye disorder.

A VA physician opined in January 2003, following consultation 
with several medical specialists, that the veteran's non 
specific headache disorder was not attributable to his taking 
Clindamycin or Prednisone.  Neurological evaluation was 
reported to be normal.  A gastroenterologist also found that 
the veteran's chest pains were related to his hiatal hernia, 
and not to the taking of medications for the veteran's left 
eye disorder.  

In April 2005, private medical opinion are shown to have been 
associated with the record, from a physician, Dr. Afable, 
from the Afable Medical Center, Inc.  The physician opined 
that  it was as likely as not that the veteran's currently 
diagnosed chronic headaches disorder was related to his in-
service complaints of headaches.  The physician also opined 
that the veteran's currently diagnosed hiatal hernia disorder 
was related to his in-service complaints of chest pain.  
While the veteran, as indicated in the INTRODUCTION above, 
has withdrawn a claim concerning an increased rating for 
acne, the Board finds quizzical the April 2005 opinion 
rendered by Dr. Afable, to the effect that the veteran's 
currently diagnosed chronic acne is related to his in-service 
complaints of headaches.  The Board also observes that Dr. 
Afable is not shown to have had an opportunity to review the 
veteran's claim folders (which include both his in-service 
military records and his postservice medical records).  

At his July 2006 hearing conducted by the undersigned the 
veteran essentially testified that his in-service December 
1975 complaints of chest pain led to his developing a hiatal 
hernia disorder.  See page four of hearing transcript 
(transcript).  He added that the gastric hyperacidity 
diagnosed at that time was caused by his taking Prednisone, 
for his now service-connected left eye disorder.  The veteran 
also asserted that his currently claimed headaches disorder 
was also caused by the taking of medications for his left eye 
problems.  See page five of transcript.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

As discussed above, Dr. Afable, in 2005, provided opinions 
which essentially attributed the veteran's claimed chronic 
headaches and hiatal hernia problems to his military 
service.  However, it does not appear that Dr. Afable had an 
opportunity to review the evidence in the claim file, to 
include the veteran's service medical records.  Thus, the 
provided opinions do not constitute competent medical 
evidence.  Grover, supra.

In contrast, in January 2003 a VA physician, concerning the 
veteran's primary contention concerning the presence of a 
relationship between his claimed headaches and hiatal hernia 
to medications he took for his service-connected left eye 
toxoplasmosis, and after consulting with several medical 
specialists, opined that the veteran's non specific headache 
disorder was not attributable to his taking Clindamycin or 
Prednisone.  Also, neurological evaluation was reported to be 
normal.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the January 2003 VA physician findings as they appear to have 
been based on a review of the medical record, unlike the 
opinions supplied by Dr. Afable in 2005.  Also, as noted 
above, the 2005 opinions supplied by Dr. Afable, which 
essentially attempted to relate every disorder claimed by the 
veteran to his military service, included an opinion which 
went to relate an acne disorder to an in-service complaint of 
headaches.  This opinion, like the ones supplied concerning 
the instant claims, is dubious at best.

The Board also finds noteworthy that, while the veteran was 
seen on one isolated occasion for headache and chest 
pain complaints during his active military service, there is 
no medical evidence tending to show that these symptoms in 
service represented chronic disabilities rather than acute 
and transitory conditions.


The Board also finds that, of significant note, there is also 
no postservice continuity of complaints or symptoms 
pertaining to any headaches or hiatal hernia-related 
disorders prior to 2001.  Such a lapse of time between 
service separation (1977) and the earliest documentation of 
current disability (2001) is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The only other evidence in support of the claim are the 
veteran's own statements, to the effect that his claimed 
disorders are related to service.  However, as a layperson, 
he is not competent to provide a probative opinion on a 
medical matter, such as the etiology of the claimed disorder. 
 See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board finds that, because the most probative evidence of 
record is against a link between military service and either 
a headaches or hiatal hernia disorder, service connection for 
these claimed disorders is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for chronic headaches is 
denied.  

Entitlement to service connection for hiatal hernia is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


